SIMPSON, Circuit Judge
(dissenting) :
With deference, I dissent. I would affirm the district court on the authority of the Sixth Circuit decision, Commonwealth of Kentucky ex rel. Hancock v. Ruckelshaus, Administrator, etc., et al., 6 Cir. 1974, 497 F.2d 1172,1 affirming Commonwealth of Kentucky ex rel. Hancock v. Fri, W.D.Ky.1973, 362 F.Supp. 360.
Without a clearer expression than I discern either in Section 118 [Title 42, U.S.C. § 1857f] or in the Act’s inconclusive legislative history, I am unwilling to attribute to Congress an implied consent for the several states to apply state permit requirements to facilities operated within their borders by agencies and instrumentalities of the federal government, here specifically the Department of the Army and The Tennessee Valley Authority. Speculation and conjecture, however persuasively set forth, should not override the Supremacy Clause, Art. VI, Clause 2, of the United States Constitution.

. See also People of State of California v. Captain Stastny, C.O. of Long Beach Naval Air Station, C.D.Cal.1972, 4 ERC 1447, presently pending on appeal to tlie Ninth Circuit, appeal docketed November 6, 1972, No. 72-2905.